Bkoyles, C. J.
1. Upon an application to the Industrial Commission of Georgia for an award of damages questions not raised upon the hearing before one of the commissioners, or on an appeal to the full commission, can not be raised in the superior court. Integrity Mutual Casualty Co. v. Hankins, 33 Ga. App. 339 (126 S. E. 554). Under this ruling the contention of the plaintiff in error that no proper claim was filed as required by law can not be considered.
2. “Under the provisions of the Georgia workmen’s compensation act, limiting the pecuniary liability of the employer for medical, surgical, and hospital expenses to the amount of $100, the Industrial Commission of Georgia has no authority to award more than that amount for such expenses in a case where the insurance carrier made no agreement that it would be liable for more than the statutory amount. Acts 1920, pp. 167, 181, secs. 26, 27.” Lumbermen’s Mutual Casualty Co. v. Chandler, 162 Ga. ( 133 S. E. 237). Under this ruling and the facts of the instant ease, the award of $375 for medical and hospital expenses was excessive and unauthorized.
3. The other assignments of error in the bill of exceptions are without substantial merit; and the award of the industrial commission, with the exception above stated, was authorized by the evidence. It is directed that the defendant in error write off from the judgment below the sum of $275, the illegal portion of the amount awarded for medical and hospital expenses.

Judgment affirmed, with dwection.


Luke and Bloodworth, JJ., concur.